Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-21-00022-CV

                             IN RE Daniel Estevez GUTIERREZ, Relator

                                            Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: February 10, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator has filed a petition for writ of mandamus. We have the power to issue writs of

mandamus, but only when “agreeable to the principles of law regulating those writs.” TEX. GOV’T

CODE § 22.221(b). For mandamus, a relator has the burden to file a petition and record showing

“the trial court abused its discretion and that no adequate appellate remedy exists.” In re H.E.B.

Grocery Co., L.P., 492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding) (per curiam). Having

reviewed the petition and documents included in the appendix, we conclude relator has not

satisfied this burden. Accordingly, we deny the petition. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2019CV2371, styled Daniel Estevez Gutierrez v. Victoria Gonzales, pending
in the County Court at Law No. 3, Bexar County, Texas, the Honorable David J. Rodriguez presiding.